Exhibit 10.2

 

NINTH Amendment

to

AMENDED AND RESTATED Loan and security agreement

 

This Ninth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 4th day of March, 2019 by and between SILICON
VALLEY BANK (“Bank”) and ASPEN AEROGELS, INC., a Delaware corporation
(“Borrower”) whose address is 30 Forbes Road, Building B, Northborough,
Massachusetts 01532.

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of September 3, 2014, as amended by that certain
Consent and First Amendment to Amended and Restated Loan and Security Agreement
dated as of August 19, 2016, as further amended by that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of November 23,
2016, as further amended by that certain Third Amendment to Amended and Restated
Loan and Security Agreement dated as of December 29, 2016, as further amended by
that certain Fourth Amendment to Amended and Restated Loan and Security
Agreement dated as of January 27, 2017, as further amended by that certain Fifth
Amendment to Amended and Restated Loan and Security Agreement dated as of
September 27, 2017, as further amended by that certain Consent and Sixth
Amendment to Amended and Restated Loan and Security Agreement dated as of
January 25, 2018, as further amended by that certain Seventh Amendment to
Amended and Restated Loan and Security Agreement dated as of April 25, 2018, and
as further amended by that certain Eighth Amendment to Amended and Restated Loan
and Security Agreement and First Amendment to Preemptive Forbearance and
Conditional Waiver Agreement dated as of November 30, 2018 (as amended, and as
the same may from time to time be further amended, restated, amended and
restated, modified and/or supplemented, the “Loan Agreement”).  

B.Bank and Borrower are party to that certain Preemptive Forbearance and
Conditional Waiver Agreement dated as of May 31, 2018 (the “May Conditional
Waiver”).

C.Bank and Borrower are party to that certain Preemptive Forbearance and
Conditional Waiver Agreement dated as of August 30, 2018, as amended by that
certain Eighth Amendment to Amended and Restated Loan and Security Agreement and
First Amendment to Preemptive Forbearance and Conditional Waiver Agreement dated
as of November 30, 2018, and as further amended by that certain Second Amendment
to Preemptive Forbearance and Conditional Waiver Agreement dated as of December
28, 2018 (as amended, and as the same may from time to time be further amended,
restated, amended and restated, modified and/or supplemented, the “August
Conditional Waiver” and, together with the May Conditional Waiver, the
“Conditional Waivers”).

D.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

E.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

F.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.

Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings

 

 

--------------------------------------------------------------------------------

given to them in the Loan Agreement.

2.

Amendments to Loan Agreement.

2.1Section 3.4(a) (Procedures for Borrowing).  Subsection (a) of Section 3.4 is
amended in its entirety and replaced with the following:

“(a)Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank in the form of a Notice
of Borrowing or without instructions if any Advances is necessary to meet
Obligations which have become due, and such Notice of Borrowing shall indicate
whether Borrower is requesting an Advance with respect to Eligible Accounts or
Eligible Foreign Accounts, as applicable.  The Notice of Borrowing shall be made
by Borrower through Bank’s online banking program, provided, however, if
Borrower is not utilizing Bank’s online banking program, then such Notice of
Borrowing shall be in the form attached hereto as Exhibit C and shall be
executed by an Authorized Signer.  The Notice of Borrowing must be received by
Bank prior to 12:00 p.m. Eastern time, (i) at least three (3) Business Days
prior to the requested Funding Date, in the case of any LIBOR Advance, and (ii)
on the requested Funding Date, in the case of a Prime Rate Advance, specifying:
(1) the amount of the Advance; (2) the Currency in which such Advance shall be
denominated; (3) the requested Funding Date; (4) whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (5) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month.  In addition to such Notice of Borrowing, when a
Streamline Period is not in effect, Borrower must promptly deliver to Bank by
electronic mail or through Bank’s online banking program such reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.”

 

2.2Section 5.3(c) (Accounts Receivable; Inventory).  Subsection (c) of Section
5.3 is deleted in its entirety and intentionally omitted.

2.3Section 6.2(b) (Financial Statements, Reports, Certificates).  Subsection (b)
of Section 6.2 is amended in its entirety and replaced with the following:

“(b)within twenty (20) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (C)
monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, Deferred Revenue report, and general ledger;”

 

2.4Section 6.9 (Financial Covenants).  Section 6.9 is amended in its entirety
and replaced with the following:

“6.9Financial Covenant.  Borrower shall achieve, measured as of the end of each
fiscal quarter during the following periods, EBITDA of at least (loss not worse
than) the following for the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending March 31, 2019

($4,500,000)

Trailing six (6) month period ending June 30, 2019

($5,000,000)

 

 

--------------------------------------------------------------------------------

Trailing nine (9) month period ending September 30, 2019

($5,500,000)

Trailing twelve (12) month period ending December 31, 2019

($4,500,000)

 

2.5The contact information for the Bank’s counsel set forth in Section 10 is
hereby amended in its entirety and replaced with the following:

“Morrison & Foerster LLP

200 Clarendon Street, 20th Floor

Boston, Massachusetts 02116

Attention: Charles W. Stavros, Esq.

Facsimile No.:(617) 830-0460

E-Mail: cstavros@mofo.com”

 

2.6Section 13 (Definitions).  The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, plus (b)
eighty percent (80%) of Eligible Foreign Accounts (provided, however, Eligible
Foreign Accounts that are billed in a Foreign Currency shall have an advance
rate of seventy percent (70%); and provided, further, that to the extent
Eligible Foreign Accounts include BASF Receivables, such calculation shall be
net of any credits Borrower is required to provide to BASF in connection with
the BASF Receivables due to each Pre-Payment pursuant to the Supply Agreement),
provided, that, the availability under this subsection (b) plus the availability
under subsection (c) below shall not exceed seventy-five percent (75%) of the
Borrowing Base, plus (c) (i) when a Streamline Period is not in effect, the
lesser of eighty percent (80%) of Eligible Specified Accounts or One Million
Dollars ($1,000,000) and (ii) during a Streamline Period, eighty percent (80%)
of Eligible Specified Accounts (and with respect to subsections (c)(i) and
(c)(ii) hereof, when added to the availability under subsection (b) above, in
each case subject to the overall cap set forth in subsection (b) above), as
determined by Bank from Borrower’s most recent Borrowing Base Report (and as may
subsequently be updated by Bank in Bank’s sole discretion based upon information
received by Bank including, without limitation, Accounts that are paid and/or
billed following the date of the Borrowing Base Report); provided, however, that
Bank may decrease the foregoing amounts and percentages in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect the Collateral.

“LIBOR Rate Margin” is the rate per annum set forth under the relevant column
heading below:

Borrowing Base Component

LIBOR Rate Margin during a Streamline Period

Eligible Accounts

3.75%

Eligible Foreign Accounts

4.25%

 

“Prime Rate Margin” is the rate per annum set forth under the relevant column
heading below:



 

 

--------------------------------------------------------------------------------

Borrowing Base Component

Prime Rate Margin during a Streamline Period

Prime Rate Margin when a Streamline Period is not in effect

Eligible Accounts

0.75%

1.50%

Eligible Foreign Accounts

1.25%

2.00%

 

“Revolving Line Maturity Date” is April 28, 2020.

 

2.7Section 13 (Definitions).  The following defined terms set forth in
Section 13.1 is deleted in its entirety:

“Eligible Inventory” means Inventory that meets all of Borrower’s
representations and warranties in Section 5.3 and is otherwise acceptable to
Bank in all respects.

2.8Exhibit B (Compliance Certificate).  The Compliance Certificate attached to
the Loan Agreement as Exhibit B is amended in its entirety and replaced with the
Compliance Certificate in the form of Exhibit B attached hereto.

2.9Exhibit C (Form of Notice of Borrowing).  The Form of Notice of Borrowing
attached to the Loan Agreement as Exhibit C is amended in its entirety and
replaced with the Form of Notice of Borrowing in the form of Exhibit C attached
hereto.

2.10Exhibit E (Borrowing Base Report).  The Borrowing Base Report attached to
the Loan Agreement as Exhibit E is amended in its entirety and replaced with the
Borrowing Base Report in the form of Exhibit E attached hereto.

3.

Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Acknowledgement of Waiver.  Borrower and Bank acknowledge and agree that (i)
the conditions set forth in the May Conditional Waiver with respect to the
failure to comply with the Adjusted Quick Ratio financial covenant contained in
former Section 6.9(b) of the Loan Agreement for the compliance period ending May
31, 2018 have been satisfied in full and the Resulting Default (as defined in
the May Conditional Waiver) has been deemed waived by the Bank; and (ii) the
conditions set forth in the August Conditional Waiver with respect to the
failure to comply with each of (A) the Adjusted Quick Ratio financial covenant
contained in former Section 6.9(b) of the Loan Agreement for the compliance
periods ending August 31, 2018 and November 30, 2018 and (B) the EBITDA
financial covenant contained in former Section 6.9(a) of the Loan Agreement for
the compliance period ending December 31, 2018, in each case, have been
satisfied in full and the Resulting Default (as defined in the August
Conditional Waiver) has been deemed waived by the Bank.  Bank hereby
acknowledges the effectiveness of its deemed waivers of the defaults described
above.  Borrower hereby acknowledges and agrees that except as specifically
provided herein or in the Conditional Waivers, nothing in this section or
anywhere in this Agreement shall be deemed or otherwise construed as a waiver by
Bank of any of its rights and remedies pursuant to the Loan Documents,
applicable law or otherwise.

 

 

--------------------------------------------------------------------------------

5.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6.Updated Perfection Certificate.  Borrower has delivered an updated Perfection
Certificate dated as of March 1, 2019 (the “Updated Perfection Certificate”),
which Updated Perfection Certificate shall supersede in all respects that
certain Perfection Certificate dated as of April 25, 2018.  Borrower and Bank
acknowledge and agree that all references in the Loan Agreement to the
“Perfection Certificate” shall hereinafter be deemed to be a reference to the
Updated Perfection Certificate.

7.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

8. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such

 

 

--------------------------------------------------------------------------------

counterparts taken together shall be deemed to constitute one and the same
instrument.

10.Fees and Expenses.  Borrower agrees to promptly pay Bank, upon receipt of an
invoice, Bank’s legal fees and expenses incurred in connection with this
Amendment.  

11.Effectiveness.  As a condition precedent to the effectiveness of this
Amendment and the Bank’s obligation to make further Advances under the Revolving
Line, the Bank shall have received the following documents prior to or
concurrently with this Amendment, each in form and substance reasonably
satisfactory to Bank:

11.1this Amendment duly executed on behalf of Borrower;

11.2the Acknowledgment of Amendment and Reaffirmation of Guaranty substantially
in the form attached hereto as Schedule 1, duly executed and delivered by
Guarantor;

11.3Bank shall have received copies, certified by a duly authorized officer of
Borrower, to be true and complete as of the date hereof, of each of the
resolutions of Borrower authorizing the execution and delivery of this
Amendment, the other documents executed in connection herewith and Borrower’s
performance of all of the transactions contemplated hereby;

11.4a good standing certificate of Borrower and Guarantor, certified by the
jurisdiction of incorporation of Borrower, dated as of a date no earlier than
thirty (30) days prior to the date hereof;

11.5certified copies, dated as of a recent date, of financing statement and
other lien searches of Borrower and Guarantor, as Bank may request and which
shall be obtained by Bank, accompanied by written evidence (including any
Uniform Commercial Code termination statements) that the Liens revealed in any
such searched either (i) will be terminated prior to or in connection with this
Amendment, or (ii) in the sole discretion of Bank, will constitute Permitted
Liens;

11.6the Updated Perfection Certificate, duly executed by Borrower;

11.7Borrower’s payment of a fully earned, non-refundable amendment fee in the
amount of Fifty Thousand Dollars ($50,000), payable in full on the date hereof;
and

11.8such other documents as Bank may reasonably request.

12.Post-Closing Requirement.  Within thirty (30) days after the date of this
Amendment, Borrower shall deliver to Bank evidence satisfactory to Bank that the
insurance policies and endorsements required by Section 6.7 of the Loan
Agreement are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses and cancellation
notice to Bank (or endorsements reflecting same) in favor of Bank.  Failure to
comply with the foregoing requirement within the time period noted, or such
longer period as Bank may agree in its sole discretion, shall constitute an
Event of Default for which no grace or cure period shall apply.

 

 

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

SILICON VALLEY BANK

 

 

By:  /s/ Megan Wood

Name: Megan Wood

Title:  Vice President

 

ASPEN AEROGELS, INC.

 

 

By:  /s/ John F. Fairbanks

Name: John F. Fairbanks

Title:  Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

Schedule 1

 

ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY

 

Section 1.Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Ninth Amendment to Amended and Restated
Loan and Security Agreement dated as of the date hereof (“the “Amendment”).

 

Section 2.Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.

 

Section 3.Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of March 4, 2019.

 

GUARANTOR:

ASPEN AEROGELS RHODE ISLAND, LLC

 

 

By: /s/ John F. Fairbanks

 

Name: John F. Fairbanks

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY BANKDate:  
FROM:  ASPEN AEROGELS, INC.

The undersigned authorized officer of Aspen Aerogels, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (as amended and in effect, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or
footnotes.  The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Quarterly financial statements

Quarterly within 45 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings, and Deferred Revenue reports

Monthly within 20 days

Yes   No

Borrowing Base Reports

15th and last Business Day of each month (monthly within 20 days when

a Streamline Period is in effect) and with each request for a

Credit Extension;

 

Yes   No

Projections

FYE within 30 days

Yes   No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state
“None”)____________________________________________________________________________

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Minimum EBITDA

*

$

Yes   No

             *See Section 6.9

Performance Pricing

Applies

 

 

 

Adjusted Quick Ratio at least 1.50:1.00

Prime + 0.75% (Eligible Accounts) or Prime + 1.25% (Eligible Foreign Accounts);

LIBOR + 3.75% (Eligible Accounts) or LIBOR +4.25% (Eligible Foreign Accounts)

Yes   No

Adjusted Quick Ratio less than 1.50:1.00

Prime + 1.50% (Eligible Accounts); Prime + 2.00% (Eligible Foreign Accounts)

Yes   No

 

 

 

 

--------------------------------------------------------------------------------

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

ASPEN AEROGELS, INC.

 

By:
Name:
Title:


BANK USE ONLY

 

Received by: _____________________
authorized signer

Date: _________________________

Verified: ________________________
authorized signer

Date: _________________________

Compliance Status:Yes     No

 




 

--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.EBITDA (Section 6.9)

Required:

Borrower shall achieve, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least (loss not worse than) the following for
the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending March 31, 2019

($4,500,000)

Trailing six (6) month period ending June 30, 2019

($5,000,000)

Trailing nine (9) month period ending September 30, 2019

($5,500,000)

Trailing twelve (12) month period ending December 31, 2019

($4,500,000)

 

 

Actual:

A.

 

Net Income

$

B.

 

To the extent included in the determination of Net Income

 

 

1.The provision for income taxes

 

$

 

2.Depreciation expense

 

$

 

3.Amortization expense

 

$

 

4.Net Interest Expense

 

$

 

5.Non-cash stock compensation expense

 

$

 

6.The sum of lines 1 through 5

 

$

C.

EBITDA (line A plus line B.6)

 

 

Is line C equal to or greater than $___________?

 

  No, not in compliance  Yes, in compliance

 

 

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

Date:  ______________

To:  Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA  95054
Attention:  CFD Operations
Email:  CFDOperations@svb.com

Re:Amended and Restated Loan and Security Agreement dated as of September 3,
2014 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and among ASPEN AEROGELS, INC., a Delaware corporation (
“Borrower”) and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the request for an Advance.

The Funding Date, which shall be a Business Day, of the requested borrowing is
_______, 201__.

The Currency of the requested borrowing is U.S. Dollars.

The aggregate amount of requested Advances is $.

The requested Advance is being requested with respect to [Eligible
Accounts][Eligible Foreign Accounts].

The requested Advances shall consist of $___________ of Prime Rate Advances and
$______ of LIBOR Advances.

The duration of the Interest Period for the LIBOR Advances included in the
requested Advances shall be [one (1)][two (2)][three (3)] month(s).

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and immediately after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

(a)all representations and warranties of Borrower contained in the Loan
Agreement are true, complete and correct in all material respects as of the date
hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b)no Event of Default has occurred and is continuing, or would result from the
disbursement of such proposed Credit Extension.

 

 

 

 

 

--------------------------------------------------------------------------------

BORROWER:

ASPEN AEROGELS, INC.

 

By__________________________________
Name:_______________________________
Title:_______________________________

 

For internal Bank use only

LIBOR Pricing Date

LIBOR

LIBOR Variance

Maturity Date

 

 

____%

 

 

 

 

 




 

--------------------------------------------------------------------------------

EXHIBIT E

 

BORROWING BASE REPORT

 

[To be provided by Bank]

 